cca_2013093010403330 id uilc number release date from sent monday date am to cc bcc subject fw request for advice - possible short statute----------------------- - we have looked into the questions you asked below with respect to the taxpayer's protective claim_for_refund submitted in the above-referenced matter your questions have been appropriately coordinated and here are counsel's responses -------------------------------------- ------------ has looked into the question below regarding whether the form_1040 submitted by the taxpayer for the ------ tax_year is a return and whether the statute_of_limitations on assessment began to run for the ------ tax_year in the protective claim_for_refund filed with the service the taxpayer's representative included a tax_return for the ------ tax_year that was labeled protective claim of refund and as amended in the cover letter submitted with the protective claim_for_refund the taxpayer's representative stated in part that the taxpayer did not concede that he was a u s resident for the ------ tax_year and the -------return submitted with the protective claim_for_refund was not meant for immediate filing but as support for the protective claim_for_refund after receiving the protective claim_for_refund the service processed the attached ------ form_1040 based on the facts provided below and the supplemental information that has been provided we have concluded that the form_1040 attached to the taxpayer's protective claim_for_refund for the ------ tax_year is not a return and the statute_of_limitations on assessment has not started to run with respect to the taxpayer's ------ tax_year based on the submission from the taxpayer's representative the as amended ------ form_1040 submitted by the taxpayer was not intended to be the taxpayer's filed ------ tax_return as noted the ------ form_1040 that was submitted was marked protective claim of refund and as amended in addition the submitted form_1040 was not signed by the taxpayer or the taxpayer's representative for that matter in 82_tc_766 aff'd 793_f2d_139 6th cir the tax_court held that a valid_return is a document that purports to be a return is executed under penalties of perjury reports sufficient date to calculate the tax_liability and constitutes an honest and reasonable attempt to satisfy the requirements of the law the signature requirement comes from sec_6061 and sec_6065 sec_6061 provides that returns are required to be signed in accordance with forms or regulations prescribed by the secretary sec_6065 provides in part that any return required to be made under any internal revenue_provision shall contain a written declaration that it is made under penalties of perjury a return without a signature and declaration that it is made under penalties of perjury remains an invalid return even if the service processes the return see ulicher v commissioner tcmemo_2002_55 thus the failure to sign a form in accordance with sec_6061 and sec_6065 is the equivalent of the failure_to_file a return see schroeder v commissioner tcmemo_1986_583 since the ------ form_1040 submitted as part of the protective claim_for_refund does not have the signature it fails the beard test and is not a valid filed turn accordingly the statute_of_limitations on assessment under sec_6501 has not started with respect to the taxpayer's ------ tax_year -------------------------------------- ------------ has looked into the issue addressed by question below whether the irs can hold in abeyance the taxpayer’s protective claim until the examination of the taxpayer’s ------ and ------ tax years has concluded the taxpayer may file a protective claim in this context irm as well as several other irm provisions basically define a protective claim as one based on some kind of expected change in the law or the outcome of pending litigation case law expands this definition to encompass a situation involving a pending tax audit the outcome of which will determine whether the taxpayer is entitled to a claimed refund see 32_fedclaims_636 tax need not yet be assessed for claim_for_refund to be appropriate see also 234_f3d_873 5th cir ambase corp v united_states f 3d wl 2d cir date irs cca date taxpayer awaiting determination from irs may submit protective refund claim while determination is pending to avoid having claim barred by expiration of period for filing refund claim if the taxpayer is not permitted to file a protective claim in this case he - like the taxpayers in protective refund claim situations - will not have the ability to reduce his liability if the irs ultimately determines that taxes are owed for ------ and the carryback limitations_period has expired accordingly the irs can hold the protective claim in abeyance indefinitely - ie until the examination has concluded - and determine the validity of the claim at the appropriate time we contacted ----------------- regarding your question below with respect to the nol_carryback after speaking with ---------------- it is my understanding that he has already spoken to you with respect to this matter we hope this adequately addresses your questions if you need additional assistance please just let me know thanks
